595 So. 2d 1096 (1992)
Pedro PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 91-1548.
District Court of Appeal of Florida, Third District.
March 24, 1992.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Marc E. Brandes, Asst. Atty. Gen., for appellee.
Before JORGENSON, COPE and GODERICH, JJ.
*1097 PER CURIAM.
Perez appeals from a judgment of conviction for robbery and battery. For the following reasons, we reverse and remand for a new trial.
The admission of the police officer's testimony of the victim's prior consistent statements was error. "There is no question that evidence of the prior consistent statements of a witness is inadmissible because it is an impermissible  and probably hearsay  attempt to bolster the credibility of trial testimony." (Citations omitted.) Reyes v. State, 580 So. 2d 309, 310 (Fla.3d DCA 1991). See also Quiles v. State, 523 So. 2d 1261, 1264 (Fla. 2d DCA 1988) (improper bolstering of witness' credibility by police officer's in-court recitation of victim's version of altercation not harmless error).
It was also error for the state to introduce evidence that Perez possessed magazines (characterized by the state as pornographic yet described as "lawful" by the trial court) on the day after the incident. The magazines were not relevant to the issues at trial and, therefore, should not have been admitted. See Gomaco Corp. v. Faith, 550 So. 2d 482 (Fla. 2d DCA) (inflammatory photographs must be relevant to issue required to be proved), rev. denied, 558 So. 2d 18 (Fla. 1989). See also Page v. Zordan, 564 So. 2d 500 (Fla. 2d DCA 1990) (error to admit evidence that defendant possessed pornographic magazine to indicate that defendant is child molester).
This case hinged upon a credibility contest between the alleged victim and the defendant. The errors made in this case cannot individually or collectively be considered harmless. See State v. DiGuilio, 491 So. 2d 1129 (Fla. 1986).
Accordingly, we reverse and remand for new trial.